ACCEPTED
                                                                                              04-15-00405-cv
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                      10/21/2015 12:04:27 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK




                      No. 04-15-00405-CV                                     FILED IN
                        __________________________________________    4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                    IN THE COURT OF APPEALS OF TEXAS                 10/21/2015 12:04:27 PM
                        FOURTH JUDICIAL DISTRICT                        KEITH E. HOTTLE
                           SAN ANTONIO, TEXAS                                 Clerk
                        __________________________________________


                         DAVID GILLESPIE,
                                    Appellant,
                                          vs.
      A.L. HERNDEN and FREDERICK R. ZLOTOUCHA,
                                    Appellees.
                __________________________________________
       NOTICE OF APPEARANCE OF APPELLATE COUNSEL &
    APPELLANT’S UNOPPOSED MOTION FOR BRIEFING DEADLINE
                        EXTENSION


To the Honorable Court:

       Appellant David Gillespie asks this Court and all counsel of

record to take notice that he has retained appellate counsel:

Kimberly S. Keller, Keller Stolarczyk PLLC, 234 West Bandera Road,

No. 120, Boerne, Texas 78006.

       Appellant respectfully requests this Court grant him a 30-day

briefing deadline extension.1 Appellant’s brief is currently due on




Appellant’s newly-retained appellate counsel has recently received the
1

appellate record and needs time to analyze the appellate record, research the
November 4, 2015. If this Court grants this Motion, Appellant’s brief

will be due on December 4, 2015. Appellees are unopposed to this

Motion.

                                         Respectfully submitted,

                                         KELLER STOLARCZYK, PLLC
                                         234 West Bandera Road #120
                                         Boerne, Texas 78006
                                         Tele: 830.981.5000
                                         Facs: 888.293.8580

                                         /s/Kimberly S. Keller
                                         Kimberly S. Keller
                                         SBN: 24014182
                                         kim@kellsto.com

                                         COUNSEL FOR APPELLANT




legal issues presented by the trial court’s ruling, and prepare and file a brief to
this Court raising Appellant’s issues on appeal.
                                        2
          CERTIFICATE OF CONFERENCE & SERVICE

      I conferred with opposing counsel, listed below, and was

informed Appellees are unopposed to this Motion. Also, I certify that

on October 21, 2015, I served this Motion on:

                       Richard A. Sparr Jr.
                        SPARR & GEERDES
                   1313 NE Loop 410, Suite 100
                    San Antonio, Texas 78209
                    Email: rsparr@sparrlaw.net

                      Frederick R. Zlotucha
               LAW OFFICE OF FREDERICK R. ZLOTUCHA
                        222 E. Main Plaza
                    San Antonio, Texas 78205
                      Counsel for Appellees


                                  /s/Kimberly S. Keller
                                  Kimberly S. Keller




                                 3